Citation Nr: 0302819	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  02-08 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease as a result of exposure to asbestos.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from October 1965 to 
March 1966 and from October 1966 to October 1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  


FINDING OF FACT

The veteran's chronic obstructive pulmonary disease and 
emphysema were not shown in service and were not caused by 
inservice exposure to asbestos. 


CONCLUSION OF LAW

The criteria for service connection for chronic obstructive 
pulmonary disease secondary to asbestos exposure have not 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  The VCAA and the implementing 
regulations are liberalizing and are therefore applicable to 
the issue on appeal.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  

The Board notes that the RO has considered this claim under 
the VCAA.  It is specifically noted that a May 2001 letter 
notified the veteran of the change in the law, advised him of 
how he could establish his claim, and what information he 
could obtain and what information the RO would obtain on his 
behalf.  This letter provided the veteran with adequate 
notice that VA would help him secure evidence in support of 
his claim if he identified that evidence.  In addition, the 
statement of the case provided the veteran with adequate 
notice of what the law requires to award service connection 
for chronic obstructive pulmonary disease secondary to 
asbestos exposure. Furthermore, he was provided notice of, 
and he did report for, a VA examination to help determine the 
etiology of his chronic obstructive pulmonary disease.   

Moreover, the statement of the case provided notice to the 
veteran of what the evidence of record, to include the VA 
examination, revealed.  Finally, the statement of the case 
provided him with notice of why this evidence was 
insufficient to award service connection.  The Board 
acknowledges that the statement of the case erroneously 
referred to the old 38 U.S.C.A. § 5107, pertaining to well-
grounded claims.  However, the RO did not decide this case 
under the old well-grounded standard; rather, the issue was 
decided on the merits.  Thus, reference to the old 
38 U.S.C.A. § 5107 is harmless.  

Therefore, the veteran has been provided notice of what VA 
was doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran of what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The veteran contends that he was exposed to asbestos during 
while performing active duty service on submarines.  He 
claims that his current lung condition is due to exposure to 
asbestos during active duty service. 

A review of the veteran's service medical records indicates 
that there is no evidence of any lung disorder, to include 
emphysema or chronic obstructive pulmonary disease.  Chest x-
rays conducted during active duty service all indicate normal 
findings.  

Postservice records show a diagnosis of chronic obstructive 
pulmonary disease in 2000, and emphysema in 2001.  The 
veteran was noted to be a life long smoker.  Notably, 
however, an October 2001 VA examination report indicates that 
after a complete review of the record, and even accepting the 
claim of inservice asbestos exposure, it is "less than 
likely that the veteran's pulmonary symptoms are due to 
asbestosis or asbestos exposure."  The veteran's diagnoses 
were severe chronic obstructive pulmonary disease and 
pulmonary emphysema.  The examiner noted that the veteran had 
a long history of smoking, which well could be the cause of 
his emphysema.  Further, the examiner indicated that x-ray 
findings did not show any pleural or diaphragmatic plaques, 
which would need to be present for a diagnosis of exposure to 
asbestos.  

The Board notes that during a June 2002 hearing the veteran 
alleged that his treating physician at the Manchester VA 
Medical Center, advised him that his exposure to asbestos in 
service could possibly be part of the emphysema.  A  review 
of the VA medical records, to include this particular 
physician's treatment notes, reveals no such indication.  In 
addition, the U.S. Court of Appeals for Veterans Claims has 
held that a layperson's recollection of what a doctor told 
him is not probative medical evidence because it is simply 
too attenuated and inherently unreliable.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Thus, absent any medical 
evidence contradicting the October 2001 VA examiner's 
finding, the Board finds that entitlement to service 
connection must be denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
    

ORDER

Service connection for chronic obstructive pulmonary disease 
as a result of exposure to asbestos is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

